Appeal from a judgment of the Oswego County Court (Donald E. Todd, J.), rendered June 9, 2014. The judgment convicted defendant, upon his plea of guilty, of unlawful manufacture of methamphetamine in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of unlawful manufacture of methamphetamine in the third degree (Penal Law § 220.73 [1]). We conclude that the record establishes that defendant knowingly, voluntarily and intelligently waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his challenge to the severity of the sentence (see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Centra, Carni, Whalen and DeJoseph, JJ.